Case 20-03142-KRH          Doc 97    Filed 09/03/21 Entered 09/03/21 11:09:36          Desc Main
                                    Document      Page 1 of 3



 J. Scott Sexton (VSB No. 29284)           William A. Broscious (VSB No. 27436)
 Andrew M. Bowman (VSB No. 86754)          William A. Broscious, Esq., PLC
 GENTRY LOCKE                              P.O. Box 71180
 P.O. Box 40013                            Henrico, Virginia 23255
 Roanoke, Virginia 24022                   Telephone: 804.533.2734
 Telephone: 540.983.9300                   Email: wbroscious@brosciouslaw.com
 Email:         sexton@gentrylocke.com
                bowman@gentrylocke.com

 Counsel for Gary D. LeClair


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 In re:

 LeClairRyan, PLLC,                                Case No.: 19-34574-KRH

             Debtor.                    Chapter 7
 ______________________________________

 Lynn L. Tavenner, Trustee,

                 Plaintiff,

 v.                                                Adv. Proc. No. 20-03142-KRH

 ULX Partners, LLC,
 ULX Managers LLC,
 United Lex Corporation, and
 Gary D. LeClair,

                  Defendants.



                                  NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the law firms of William A. Broscious, Esq., PLC, and
Gentry Locke, as counsel for Gary D. LeClair, hereby enter their appearances pursuant to Fed. R.
Bankr. P. 9010(b) in the referenced bankruptcy case commenced by LeClairRyan, PLLC (the
Debtor”), and request, pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure,
that all papers, pleadings, motions, and applications served or required to be served in the cases
be given to and served on the following:
Case 20-03142-KRH         Doc 97     Filed 09/03/21 Entered 09/03/21 11:09:36              Desc Main
                                    Document      Page 2 of 3




           William A. Broscious, Esquire                wbroscious@brosciouslaw.com
           William A. Broscious, Esq., PLC              Tel. No: (804) 533-2734
           P.O. Box 71180
           Henrico, Virginia 23255

           -and-

           J. Scott Sexton, Esquire                      sexton@gentrylocke.com
           Andrew M. Bowman, Esquire                     bowman@gentrylocke.com
           Gentry Locke                                  Tel No: (540) 983-9300
           P.O. Box 40013
           Roanoke, Virginia 24002

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for
Service shall not be deemed or construed to be a waiver of the rights of Mr. LeClair (i) to have
final orders in noncore matters entered only after de novo review by a district judge, (ii) to trial
by jury in any proceedings so triable in these cases or in any case, controversy or proceeding
related to these cases, (iii) to have a district court withdraw the reference in any matter subject to
mandatory or discretionary withdrawal, (iv) to contest service of process, or (v) to any other
rights, claims, actions, setoffs or recoupments to which Mr. LeClair may be entitled, in law or in
equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly
reserved.

Date: September 3, 2021                                By: /s/ William A. Broscious
                                                               Counsel
William A. Broscious, Esquire (VSB #27436)
WILLIAM A. BROSCIOUS, ESQ., PLC
P.O. Box 71180
Henrico, Virginia 23255
(804) 533-2734
wbroscious@brosciouslaw.com

J. Scott Sexton, Esquire (VSB #29284)
Andrew M. Bowman, Esquire (VSB #86754)
GENTRY LOCKE
P.O. Box 40013
Roanoke, Virginia 24002
(540) 983-9300
Case 20-03142-KRH        Doc 97     Filed 09/03/21 Entered 09/03/21 11:09:36            Desc Main
                                   Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2021, an electronic copy of the foregoing Notice of
Appearance and Request for Service was filed using the Court’s ECF System which caused
electronic notification of filing to be served on all registered users of the ECF System that have
requested such notification in the above-styled adversary proceeding.

                                                     /s/ William A. Broscious
                                                     William A. Broscious, Esquire
